Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10/20/2021 is acknowledged. 
Applicant’s election without traverse of Species 1 in the reply filed on 2/10/2022 is acknowledged. 
Claims 1-6 and 16-17 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 102()()/()() as being anticipated by Kuo et al. (USPN 6,668,672 B2).
Kuo discloses an actuator comprising: a screw nut (Fig. 6) having a metal core (1) and a plastic over-molded outer shell (2), the screw nut core having internal threads (11), and the outer shell having an anti-rotation feature (21) configured to engage a mating feature (corresponding mating surface to flange 21) of a housing (not shown, described in column 3, lines 40-45) to prevent relative rotation therebetween; a spindle (not shown) extending through the screw nut, the spindle having external threads; and a plurality of rolling elements (not shown, described throughout the specification) disposed between the external threads and the internal threads; wherein the plastic outer shell includes an axial position control feature (211); wherein the plastic outer shell includes a lateral position control feature (another of 211); wherein at least a portion of an exterior surface of the screw nut core is knurled (Column 2, lines 45-56, uneven texture described can be considered knurling); wherein the internal threads define recirculation paths (as required for a ball screw to operate); a plurality of recirculation units (27) inserted into the core from an interior to establish recirculation paths in the internal threads; and wherein the anti-rotation feature includes a thinner portion (flat sides of 21 considered to be thinner) circumferentially between the recirculation units and a thicker portion (rounded top and bottom of 21 considered to be thicker) covering the recirculation units, a locating feature (each axial end of the metal core can be considered a locating feature, at least capable of axially orienting the metal core) [configured to orient the metal core for a molding process of the screw nut, the locating feature is arranged on an outer surface (axial ends considered the outer surface) of the metal core.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (USPN 6,668,672 B2) in view of McCrary (USPN 9,022,193 B2).
Kuo discloses the claimed invention except for wherein the anti-rotation feature is a groove extending axially along an outer surface of the plastic outer shell, wherein the groove is circumferentially between recirculation unit.
McCrary discloses a ball nut (120, Fig. 3) having a groove (161) and a ridge (163) anti rotation feature located between (see Fig 3, 163 located between recirculation units) recirculation units (176). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the actuator of Kuo to have a groove and ridge anti rotation feature, in order to allow the ball nut to be secured against rotation without increasing the overall diameter of the ball nut, thereby providing a more compact actuator.

Allowable Subject Matter
Claims 15 and 18-20 are allowed.
Claims 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/10/2022 regarding the amendments to claim 7 have been fully considered but they are not persuasive.
Specifically, Applicant argues that Kuo fails to disclose “a locating feature configured to orient the metal core for a molding process of the screw nut”, which was not persuasive. As noted in the rejection above, the limitation is sufficiently broad to include the outer surface axial ends of Kuo. 
Applicants arguments with respect to the recirculation paths defined in claims 11 and 15 were persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658